Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00568-CR

                                     Vicente LOPEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CR-6974
                     The Honorable Angus McGinty, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 11, 2013.


                                             _____________________________
                                             Rebeca C. Martinez, Justice